Title: From Abigail Smith Adams to Sarah Smith Adams, January 1808
From: Adams, Abigail Smith
To: Adams, Sarah Smith



My dear daughter
ca. January 1808

I will not delay a single hour to replie to your Letter of Jan’ry 8th just recived, and to acknowledge the receipt of that of Novbr which ought not to have lain so long unanswerd; Since Mrs Smith has been with me I have not been in the habit of writing, and when once a reluctance to the pen commences, it increases by time with time untill it becomes urksome. I know I ought to have written to you.  my pen has not performd its duty. my mind has best been occupied about you and yours, and your future prospects—equally tho not perhaps so anxiously as for Mrs Smith and her family now destined to the wilderness—tho from her natural disposition to submit with chearfullness to whatever situation she is calld to share and participate with her family She may be inclined to considering it as blosomeing like the Rose and be disposed to accommodate her mind to her situation. her Friends cannot consider view it in in any other way other light, than a deprivation and sacrifice of social enjoyment, and a seclusion from the world. patience and good humour will mitigate every sacrifice—and serve as a panacea to heal all the wounds the rubs and Scratches one receives in this rough world. It will make a smooth road where the pickaxe has never levelled the inequalities, and soften the mattress and pillow—I strive to reconcile myself to it, but find it a hard task. If you have received Susans Letter you will find that your Brother came on with the first snow, and took Mrs. Smith and Caroline with him to Chenang. It was so late in the Season before the house was compleated, that I thought it best Mrs. Smith and should pass the winter with me, and go up in the spring—I had prevaild upon her to write thus, but your Brother came as far as Albany, and wishd her to meet him there. I could not consent that She should go in the Stage, and he took advantage of the first snow and came on for her. When that was the case I could do no otherways than consent to her going. You may easily suppose how sensibly I feel her loss and that of Carolines who is a most amiable child William remains with us. John left us in October...William is engaged for the winter Months as an assistant to mr Whitney—not to preach, but to assist him in his by taking those scholars to instruct who were learning arithmatic. this gives him some employ, and will qualify him for going into a store which he is desirious of, in the Spring, if buisness Should revive and peace continue—William is an amiable modest engageing youth, and I hope will make his way in the world—but through the unsuspecting credulity of his Father, he has been placed in a perilious and Situation and his Father deprived of the means of supporting himself and family nor can he hope or expect to be any way employd under the present Administration. he has pursued the wisest course left him to follow withdrawn to the wilderness—there with his own hands and by the Sweat of his Brow to earn his Bread. May success crown his honest endeavours.—he appeard very pleasent and happy, and assured me that he did not feel a wish to quit his situation—I have had a very huge family through the Summer Seldom less than 22—and you know where the care falls to to whose lot the care falls—I have been blest with more health than usual, and should have enjoyd my family as much as I could consistant with the anxiety I have felt for their future subsistance—
I ask not why the world has delt thus hardly with us; we have lived in perilious times—and tho we reap not the full Harvest we have earnd—I presume future generation will feel the benifit of the sacrifices we have made and do justice to the memory of those who have sufferd much and endured much for their benefit. At present they seem disposed to sacrifice all the blessings of independence
I rejoice that you have a kind sister to whom you can be mutually beneficial. I hope she has quite recoverd her Health, and will never forget the hand which healed her. the world looks very different to us when surrounded with pleasures and allured by its temptations—we pass heedless on. In sickness we feel our dependence and our obligations.
Susan is very well. She does not attend any school now. She has made a considerable proficiency in arithmatic which she pursues at home. She has also some knowledg in drawing. My greatest difficulty is to convince her of the utility of order method and diligence towards improvement. She may properly be calld an outsizd girl for she is already as tall as her cousin Louissa, and almost as large, and a woman already tho not yet 12 years of age. all these things are dissadvantages because the world expect the maturity of years and discretion from a girl not yet in her teens—She is I think improveing. I have been distresst least she should be crooked for she would stoop in spight of constant admonition and  out her head, which gave her a very awkard appearence—but Caroline who you know is a fine figure has been of much service to her, and she has improved in her Shape for the last Six months—She will never be half as handsome in her face as Abbe, but I think her form will be Majestic. I hope time will fashion her manner and disposition to my mind, but she was not born with that femenine softness and yealding disposition which some children possess. I hope it will be compensated to her in strength of mind, and sound judgment—She will write to You again soon as I shall and inclose you a remittence, which I should have done now, but I wishd to assist mrs Smith as much as I could when she left me—I am my &
Louisa, Mrs T B Adams Sister Cranch and all your old acquaintance desire to be rememberd to you
My Love to my dear Abbe/  from her affectionate Grandmother
A Adams